10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STA_TES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
R. ALEXANDER ACOSTA, CASE NO. C17-0961JLR
Plaintiff, ORDER APPOINTING UNITED
v_ STATES MAGISTRATE JUDGE

AS SETTLEMENT JUDGE
HOA SALoN Roo-SEVELT, INC.,

Defendant.

 

 

The court has appointed United States M'agistrate Judge Mary Alice Theiler to act
as sett1ement judge in this matter. The court DIRECTS the Clerk to provide Magistrate
Judge Theiler With a copy of this order.. The court ORDERS the parties to coordinate

With Magistrate Judge Thei1er’S Staff to Schedule a Settlement conference as appropriate
¢_D

named this 23 day crocmb@r, 2018. (
‘ \w §§ 1___§

JAMES L. ROBART
United Sta es District Judge

 

ORDER ~ 1

 

 

